DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. (US 20080258266 A1). 
Regarding independent claim 1, Takemura et al. teach “A semiconductor device package structure (fig. 10), comprising:
a substrate (101, 105, 107, 109, fig. 10) comprising a circuit structure (circuit formed in die region 102, fig. 1) formed in a die region (102), wherein the die region (102) is defined by a plurality of scribe lines (103) configured on the substrate;
a seal ring (104, 125, fig. 10), disposed in the substrate, located at a periphery region of the die region (102), and surrounding at least a portion of the circuit structure (fig. 1), wherein a top surface of the seal ring comprises a bump surface (top surface of 125 has bumps);
a trench ring (131, fig. 10) in the substrate between the seal ring (104, 125) and the scribe lines (103), wherein the top surface of the seal ring (101, 105, 107, 109) is higher than a top surface of trench ring (131); and
a packaging passivation cap layer (150) covering over the circuit structure and the seal ring and covering at least the trench ring (a portion of element 150 is in the trench 131),
wherein a bottom surface of the trench ring (131) opposite to the top surface of the trench ring (bottom surface of element 111/121) is higher than a bottom surface of the seal ring opposite to the top surface of the seal ring”.

Regarding claim 3, Takemura et al. further teach, “The semiconductor device package structure according to claim 1, wherein the seal ring (104, 125, fig. 10; ¶ 0098 etc) is configured to prevent moisture from entering the circuit structure”.

Regarding claim 5, Takemura et al. further teach, “The semiconductor device package structure according to claim 1, wherein a predetermined fabricating condition for a periphery of the packaging passivation cap layer (150) is to reach at least an outer side wall of the trench ring (131)”.

Regarding claim 6, Takemura et al. further teach, “The semiconductor device package structure according to claim 5, wherein the periphery of the packaging passivation cap layer (150) extends outward from the outer side wall of the trench ring (131) by a distance”.

Regarding claim 7, Takemura et al. further teach, “The semiconductor device package structure according to claim 5, wherein the periphery of the packaging passivation cap layer (150) extends outward from the outer side wall of the trench ring (131) by at least a fabrication variance of the packaging passivation cap layer at an edge position of the periphery”.

Regarding claim 8, Takemura et al. further teach, “The semiconductor device package structure according to claim 1, wherein a predetermined fabricating condition for a periphery of the packaging passivation cap layer (150) is to extend outward from an outer side wall of the seal ring (104, 125, fig. 10) by a predetermined distance”.

Regarding claim 9, Takemura et al. further teach, “The semiconductor device package structure according to claim 8, wherein the predetermined distance is at least an amount of fabrication variation of the packaging passivation cap layer at the peripheral edge position (fig. 16A)”.

Regarding claim 10, Takemura et al. further teach, “The semiconductor device package structure according to claim 1, wherein each of the scribe lines comprises a predetermined portion for cutting that is not covered by the packaging passivation cap layer (150)” (fig. 9).

Regarding independent claim 11, Takemura et al. teach “A method for fabricating a semiconductor device package structure (fig. 10), comprising:

forming a seal ring (104, 125, fig. 10) in the substrate, the seal ring being located at a periphery region of the die region (102) and surrounding at least a portion of the circuit structure (fig. 1), wherein a top surface of the seal ring comprises a bump surface (top surface of 125 has bumps);
forming a trench ring (131, fig. 10) in the substrate between the seal ring (104, 125) and the scribe lines (103), wherein the top surface of the seal ring (101, 105, 107, 109) is higher than a top surface of trench ring (131); and
forming a packaging passivation cap layer (150) covering over the circuit structure and the seal ring and covering at least the trench ring (a portion of element 150 is in the trench 131),
wherein a bottom surface of the trench ring (131) opposite to the top surface of the trench ring (bottom surface of element 111/121) is higher than a bottom surface of the seal ring opposite to the top surface of the seal ring”.

Regarding claim 13, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 11, wherein the seal ring (104, 125, fig. 10; ¶ 0098 etc) is configured to prevent moisture from entering the circuit structure”.

Regarding claim 15, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 11, wherein in the step of forming the packaging passivation cap layer (150), a predetermined fabricating condition for a periphery of the packaging passivation cap layer is to reach at least an outer side wall of the trench ring (131)”.

Regarding claim 16, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 15, wherein the periphery of the packaging passivation cap layer (150) extends outward from the outer side wall of the trench ring (131) by a distance”.

Regarding claim 17, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 15, wherein the periphery of the packaging passivation cap layer (150) extends outward from the outer side wall of the trench ring (131) by at least a fabrication variance of the packaging passivation cap layer at an edge position of the periphery”.

Regarding claim 18, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 11, wherein in the step of forming the packaging passivation cap layer (150), a predetermined fabricating condition for a periphery of the packaging passivation cap layer (150) is to extend outward from an outer side wall of the seal ring (104, 125, fig. 10) by a predetermined distance”.

Regarding claim 19, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 18, wherein the predetermined distance is at least an amount of fabrication variation of the packaging passivation cap layer at the peripheral edge position” (fig. 16A).

Regarding claim 20, Takemura et al. further teach, “The method for fabricating the semiconductor device package structure according to claim 11, wherein each of the scribe lines comprises a predetermined portion for cutting that is not covered by the packaging passivation cap layer (150)” (fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. as applied to claim 1 and 11 as above and further in view of MACELWEE et al. (US 20180012770 A1).

Regarding claim 2, Takemura et al. teach all the limitations described in claim 1.
But and Wang et al. et al. are silent upon the provision of wherein the circuit structure comprises a circuit portion and an inner dielectric layer configured to support the circuit portion.
However, MACELWEE et al. teach a similar structure, wherein the circuit structure 414 (fig. 11-13) comprises a circuit portion ‘442, 444, interconnect layers etc’ and an inner dielectric layer 436, 438 configured to support the circuit portion.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takemura et al. and MACELWEE et al. to include circuit portion and an inner dielectric layer in the circuit structure according to the teachings of MACELWEE et al. as this is conventional and these are the necessary componenets of a circuit structure.

Regarding claim 12, Takemura et al. teach all the limitations described in claim 11.

However, MACELWEE et al. teach a similar method, wherein the circuit structure 414 (MACELWEE et al., fig. 11-13) comprises a circuit portion ‘442, 444, interconnect layers etc’ and an inner dielectric layer 436, 438 configured to support the circuit portion.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takemura et al. and MACELWEE et al. to include circuit portion and an inner dielectric layer in the circuit structure according to the teachings of MACELWEE et al. as this is conventional and these are the necessary componenets of a circuit structure.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817